Exhibit 10.3

Execution Version

VOTING AGREEMENT

This VOTING AGREEMENT, dated as of May 3, 2016 (this “Agreement”), among IMS
Health Holdings, Inc., a Delaware corporation (“IMS Health”), and Dennis B.
Gillings, CBE (the “Quintiles Shareholder”).

RECITALS

WHEREAS, concurrently herewith, IMS Health and Quintiles Transnational Holdings
Inc., a North Carolina corporation (“Quintiles”), are entering into an Agreement
and Plan of Merger (the “Merger Agreement”; capitalized terms used but not
defined in this Agreement shall have the meanings ascribed to them in the Merger
Agreement), pursuant to which (and upon the terms and subject to the conditions
set forth therein) IMS Health will be merged with and into Quintiles, with
Quintiles continuing as the surviving corporation in the merger on the terms and
subject to the conditions of the Merger Agreement (the “Merger”);

WHEREAS, the Quintiles Shareholder is the record and/or “beneficial owner”
(within the meaning of Rule 13d-3 under the Securities Exchange Act of 1934, as
amended) of certain shares of common shares, par value $0.01 per share, of
Quintiles (“Shares”) (with respect to the Quintiles Shareholder, the “Owned
Shares”; the Owned Shares and any additional Shares or other voting securities
of Quintiles of which such Quintiles Shareholder acquires record or beneficial
ownership after the date hereof, including by purchase, as a result of a stock
dividend, stock split, recapitalization, combination, reclassification, exchange
or change of such shares, or upon exercise or conversion of any securities, such
Quintiles Shareholder’s “Covered Shares”);

WHEREAS, as a condition and inducement to IMS Health’s willingness to enter into
the Merger Agreement and to proceed with the transactions contemplated thereby,
including the Merger, IMS Health and the Quintiles Shareholder are entering into
this Agreement; and

WHEREAS, the Quintiles Shareholder acknowledges that IMS Health is entering into
the Merger Agreement in reliance on the representations, warranties, covenants
and other agreements of the Quintiles Shareholder set forth in this Agreement
and would not enter into the Merger Agreement if the Quintiles Shareholder did
not enter into this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, IMS
Health and the Quintiles Shareholder hereby agree as follows:

1. Agreement to Vote. Prior to the Termination Date (as defined herein), the
Quintiles Shareholder irrevocably and unconditionally agrees that he shall, at
any meeting of the shareholders of Quintiles (whether annual or special and
whether or not an adjourned or postponed meeting), however called, or in
connection with any action



--------------------------------------------------------------------------------

proposed to be taken by written consent of the shareholders of Quintiles
(a) when a meeting is held, appear at such meeting or otherwise cause the
Covered Shares to be counted as present thereat for the purpose of establishing
a quorum, and respond to each request by Quintiles for written consent, if any,
and (b) vote (or consent), or cause to be voted at such meeting (or validly
execute and return and cause such consent to be granted with respect to), all
Covered Shares (i) in favor of the adoption of the Merger Agreement and any
other matter that is required to facilitate the Merger and/or the other
transactions contemplated by the Merger Agreement, including the Governance
Matters, and (ii) against (A) any Acquisition Proposal with respect to Quintiles
(a “Quintiles Acquisition Proposal”), (B) any other action, agreement or
proposal that could reasonably be expected to impede, interfere with, delay,
postpone, frustrate, prevent, nullify or adversely affect the Merger or any of
the transactions contemplated by the Merger Agreement or this Agreement or
change in any manner the voting rights of any class of the capital stock of
Quintiles, (C) any change in the present capitalization or dividend policy of
Quintiles or any amendment or other change to Quintiles’s articles of
incorporation or bylaws, except the Governance Matters or if approved by IMS
Health, and (D) any other change in Quintiles’s corporate structure or business.
In the event that such Quintiles Shareholder’s proxy has been granted to IMS
Health pursuant to Section 2(a), such Quintiles Shareholder shall have no
obligations under this Section 1 with respect to the meeting of the shareholders
of Quintiles for which such proxy has been granted. Except as explicitly set
forth in this Section 1, nothing in this Agreement shall limit the right of each
Quintiles Shareholder to vote (including by proxy or written consent, if
applicable) in favor of, against or abstain with respect to any matters
presented to Quintiles’s shareholders.

2. Grant of Irrevocable Proxy; Appointment of Proxy.

(a) THE QUINTILES SHAREHOLDER HEREBY GRANTS TO, AND APPOINTS, IMS HEALTH AS SUCH
QUINTILES SHAREHOLDER’S IRREVOCABLE (UNTIL THE TERMINATION DATE) PROXY AND
ATTORNEY-IN-FACT (WITH FULL POWER OF SUBSTITUTION) TO VOTE THE COVERED SHARES AS
INDICATED IN SECTION 1. THE QUINTILES SHAREHOLDER INTENDS THIS PROXY TO BE
IRREVOCABLE (UNTIL THE TERMINATION DATE) AND COUPLED WITH AN INTEREST AND WILL
TAKE SUCH FURTHER ACTION OR EXECUTE SUCH OTHER INSTRUMENTS AS MAY BE NECESSARY
TO EFFECTUATE THE INTENT OF THIS PROXY AND HEREBY REVOKES ANY PROXY PREVIOUSLY
GRANTED BY SUCH QUINTILES SHAREHOLDER WITH RESPECT TO THE COVERED SHARES (SUCH
QUINTILES SHAREHOLDER REPRESENTING TO IMS HEALTH THAT ANY SUCH PROXY IS NOT
IRREVOCABLE).

(b) It is hereby agreed that IMS Health will use the proxy granted in
Section 2(a) solely in accordance with applicable Law and will only vote the
Covered Shares subject to such proxy with respect to the matters and in the
manner specified in Section 1.

(c) The proxy granted in Section 2(a) shall automatically terminate, and any
underlying appointment shall automatically be revoked and rescinded and of no
force and effect, upon the Termination Date, in each case without any further
action by any party.

 

2



--------------------------------------------------------------------------------

3. No Inconsistent Agreements. The Quintiles Shareholder hereby represents,
covenants and agrees that, except as contemplated by this Agreement, such
Quintiles Shareholder (a) has not, except for the Amended and Restated
Shareholders Agreement, dated as of February 5, 2015, by and among Quintiles and
the Shareholders (as defined therein) (the “Quintiles SHA”), entered into, and
shall not enter into at any time prior to the Termination Date, any voting
agreement or voting trust with respect to any Covered Shares and (b) has not
granted, and shall not grant at any time prior to the Termination Date, a proxy
or power of attorney with respect to any Covered Shares, in either case, which
is inconsistent with such Quintiles Shareholder’s obligations pursuant to this
Agreement.

4. Termination. This Agreement shall terminate upon the earliest of (a) the
Effective Time, (b) the termination of the Merger Agreement in accordance with
its terms, (c) written notice of termination of this Agreement by IMS Health to
the Quintiles Shareholder (d) the entry into any amendment or modification of
the Merger Agreement without the prior written consent of the Quintiles
Shareholder or any waiver of any of Quintiles’s rights under the Merger
Agreement, in each case, which (i) results in a change in the amount or form of
the Merger Consideration, (ii) results in an extension of the Outside Date or
(iii) is materially adverse to the Quintiles Shareholder and (e) the date on
which the Quintiles Board effects a Quintiles Adverse Recommendation Change
(such earliest date being referred to herein as the “Termination Date”);
provided that the provisions set forth in this Section 4, Section 7 and
Sections 11 to 29 shall survive the termination of this Agreement; provided
further that any liability incurred by any party hereto as a result of a breach
of a term or condition of this Agreement prior to such termination shall survive
the termination of this Agreement.

5. Representations and Warranties.

(a) The Quintiles Shareholder hereby represents and warrants to IMS Health as
follows:

(i) Such Quintiles Shareholder is the record and/or beneficial owner of, and has
good and valid title to, the Owned Shares, free and clear of Liens other than as
created by this Agreement. Such Quintiles Shareholder has voting power, power of
disposition, sole power to demand appraisal or dissenter rights, if any, and
sole power to agree to all of the matters set forth in this Agreement, in each
case with respect to all of such Owned Shares, with no limitations,
qualifications or restrictions on such rights, subject to applicable federal
securities laws and the terms of this Agreement, except (x) as set forth below
in this Section 5(a)(i) with regard to the Quintiles SHA and (y) that the
Quintiles Shareholder may be deemed to share voting power and power of
disposition over the Owned Shares with certain of its affiliates. As of the date
hereof, other than the Owned Shares, such Quintiles Shareholder does not own
beneficially or of record any (i) shares of

 

3



--------------------------------------------------------------------------------

capital stock or voting securities of Quintiles, (ii) securities of Quintiles
convertible into or exchangeable for shares of capital stock or voting
securities of Quintiles or (iii) options or other rights to acquire from
Quintiles any capital stock, voting securities or securities convertible into or
exchangeable for capital stock or voting securities of Quintiles. Other than the
Quintiles SHA and that certain Coordination Agreement, dated as of May 14, 2013,
by and among the Quintiles shareholders that are party thereto, as amended, the
Owned Shares are not subject to any voting trust agreement or other Contract to
which such Quintiles Shareholder is a party restricting or otherwise relating to
the voting or Transfer (as defined below) of the Owned Shares. Such Quintiles
Shareholder has not appointed or granted any proxy or power of attorney that is
still in effect with respect to any Owned Shares, except as contemplated by this
Agreement.

(ii) Such Quintiles Shareholder has all requisite legal capacity to execute and
deliver this Agreement and to perform its obligations hereunder. This Agreement
has been duly and validly executed and delivered by such Quintiles Shareholder
and, assuming due authorization, execution and delivery by IMS Health,
constitutes a legal, valid and binding obligation of such Quintiles Shareholder,
enforceable against such Quintiles Shareholder in accordance with its terms,
except as enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general principles of equity (regardless of whether considered in a
proceeding in equity or at law).

(iii) Except for the applicable requirements of the Exchange Act, (i) no filing
with, and no permit, authorization, consent or approval of, any Governmental
Entity is necessary on the part of such Quintiles Shareholder for the execution,
delivery and performance of this Agreement by such Quintiles Shareholder or the
consummation by such Quintiles Shareholder of the transactions contemplated
hereby and (ii) neither the execution, delivery or performance of this Agreement
by such Quintiles Shareholder nor the consummation by such Quintiles Shareholder
of the transactions contemplated hereby nor compliance by such Quintiles
Shareholder with any of the provisions hereof shall (A) conflict with or violate
any provision of the organizational documents of such Quintiles Shareholder,
(B) result in any breach or violation of, or constitute a default (or an event
which, with notice or lapse of time or both, would become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, or result in the creation of a Lien on such property or asset
of such Quintiles Shareholder pursuant to, any Contract to which such Quintiles
Shareholder is a party or by which such Quintiles Shareholder or any property or
asset of such Quintiles Shareholder is bound or affected or (C) violate any
order, writ, injunction, decree, statute, rule or regulation applicable to such
Quintiles Shareholder or any of such Quintiles Shareholder’s properties or
assets, except, in the case of clause (B) or (C), for breaches, violations or
defaults that would not, individually or in the aggregate, materially impair the
ability of such Quintiles Shareholder to perform its obligations hereunder.

(iv) There is no action, suit, investigation, complaint or other proceeding
pending against such Quintiles Shareholder or, to the knowledge of such
Quintiles Shareholder, any other Person or, to the knowledge of such Quintiles
Shareholder, threatened against such Quintiles Shareholder or any other Person
that

 

4



--------------------------------------------------------------------------------

restricts or prohibits (or, if successful, would restrict or prohibit) the
exercise by IMS Health of its rights under this Agreement or the performance by
any party of its obligations under this Agreement.

(v) No broker, finder or investment banker is entitled to any brokerage,
finder’s or other fee or commission in connection with the transactions
contemplated by the Merger Agreement or this Agreement based upon arrangements
made by or on behalf of such Quintiles Shareholder.

(vi) Such Quintiles Shareholder understands and acknowledges that IMS Health is
entering into the Merger Agreement in reliance upon such Quintiles Shareholder’s
execution and delivery of this Agreement and the representations and warranties
of such Quintiles Shareholder contained herein.

(b) IMS Health hereby represents and warrants to the Quintiles Shareholder as
follows:

(i) IMS Health is duly organized, validly existing and, to the extent applicable
in good standing, under the laws of the jurisdiction of its formation and has
all requisite power and authority to execute and deliver this Agreement and to
perform its obligations hereunder. The execution, delivery and performance of
this Agreement by IMS Health, the performance by IMS Health of its obligations
hereunder and the consummation by IMS Health of the transactions contemplated
hereby have been duly and validly authorized by IMS Health and no other actions
or proceedings on the part of IMS Health are necessary to authorize the
execution and delivery by IMS Health of this Agreement, the performance by IMS
Health of its obligations hereunder or the consummation by IMS Health of the
transactions contemplated hereby. This Agreement has been duly and validly
executed and delivered by IMS Health and, assuming due authorization, execution
and delivery by the Quintiles Shareholder, constitutes a legal, valid and
binding obligation of IMS Health, enforceable against IMS Health in accordance
with its terms, except as enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and by general principles of equity (regardless of whether
considered in a proceeding in equity or at law).

(ii) Except for the applicable requirements of the Exchange Act, (i) no filing
with, and no permit, authorization, consent or approval of, any Governmental
Entity is necessary on the part of IMS Health for the execution, delivery and
performance of this Agreement by IMS Health or the consummation by IMS Health of
the transactions contemplated hereby and (ii) neither the execution, delivery or
performance of this Agreement by IMS Health nor the consummation by IMS Health
of the transactions contemplated hereby nor compliance by IMS Health with any of
the provisions hereof shall (A) conflict with or violate, any provision of the
organizational documents of IMS Health, (B) result in any breach or violation
of, or constitute a default (or an event which, with notice or lapse of time or
both, would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, or result in the
creation of a Lien on such property or asset of IMS Health pursuant to, any
Contract to which IMS

 

5



--------------------------------------------------------------------------------

Health is a party or by which IMS Health or any property or asset of IMS Health
is bound or affected or (C) violate any order, writ, injunction, decree,
statute, rule or regulation applicable to IMS Health or any of IMS Health’s
properties or assets except, in the case of clause (B) or (C), for breaches,
violations or defaults that would not, individually or in the aggregate,
materially impair the ability of IMS Health to perform its obligations
hereunder.

(iii) There is no action, suit, investigation, complaint or other proceeding
pending against IMS Health or, to the knowledge of IMS Health, any other Person
or, to the knowledge of IMS Health, threatened against IMS Health or any other
Person that restricts or prohibits (or, if successful, would restrict or
prohibit) the exercise by the Quintiles Shareholder of its rights under this
Agreement or the performance by any party of its obligations under this
Agreement.

6. Certain Covenants of the Quintiles Shareholder. The Quintiles Shareholder
hereby covenants and agrees as follows:

(a) Subject to Section 7, prior to the Termination Date, such Quintiles
Shareholder shall not, and shall not authorize or permit any of its controlled
affiliates, or authorized any of their respective directors, officers,
employees, consultants, financial advisors, accountants, legal counsel,
investment bankers, and other agents, advisors and representatives, directly or
indirectly, to:

(i) solicit, initiate, endorse, encourage or facilitate the making by any Person
(other than the other parties to the Merger Agreement) of any Quintiles
Acquisition Proposal;

(ii) other than to inform any Person of the existence of the provisions
contained in this Section 6, enter into, continue or otherwise participate in
any discussions or negotiations regarding, or furnish to any Person any
information or data with respect to, or otherwise cooperate in any way with, any
Quintiles Acquisition Proposal;

(iii) execute or enter into any Contract constituting or relating to any
Quintiles Acquisition Proposal, or approve or recommend or propose to approve or
recommend any Quintiles Acquisition Proposal or any Contract constituting or
relating to any Quintiles Acquisition Proposal (or authorize or resolve to agree
to do any of the foregoing actions); or

(iv) make, or in any manner participate in a “solicitation” (as such term is
used in the rules of the Securities and Exchange Commission (the “SEC”)) of
proxies or powers of attorney or similar rights to vote, or seek to advise or
influence any Person with respect to the voting of the Shares intending to
facilitate any Quintiles Acquisition Proposal or cause shareholders of Quintiles
not to vote to approve the Merger or any other transaction contemplated by the
Merger Agreement,

provided that the provisions of this Section 6(a) shall only apply to the
Quintiles Shareholder’s or his controlled affiliates’ consultants, financial
advisors, accountants, legal counsel, investment bankers, and other agents,
advisors and representatives (each, a “Third Party”) to the extent such Third
Party is acting on behalf of, or was encouraged by, the Quintiles Shareholder
his controlled affiliates.

 

6



--------------------------------------------------------------------------------

(b) Such Quintiles Shareholder will immediately cease and cause to be terminated
all existing discussions or negotiations with any Person conducted heretofore
with respect to any of the matters described in Section 6(a) above.

(c) Prior to the Termination Date, and except as contemplated hereby, such
Quintiles Shareholder shall not, without the prior written consent of IMS
Health, (i) tender any Covered Shares into any tender or exchange offer,
(ii) sell (constructively or otherwise), transfer, pledge, hypothecate, grant,
encumber, assign or otherwise dispose of (other than to an affiliate of such
Quintiles Shareholder that agrees in writing to be bound by the terms hereof and
that certain Shareholders Agreement, dated as of the date hereof, by and among
Quintiles and certain shareholders party thereto) (collectively, “Transfer”), or
enter into any contract, option, agreement or other arrangement or understanding
with respect to the Transfer of, any of the Covered Shares or beneficial
ownership or voting power thereof or therein (including by operation of law),
(iii) grant any proxies or powers of attorney, deposit any Covered Shares into a
voting trust or enter into a voting agreement with respect to any Covered Shares
or (iv) knowingly take any action that would make any representation or warranty
of such Quintiles Shareholder contained herein untrue or incorrect or have the
effect of preventing or disabling such Quintiles Shareholder from performing its
obligations under this Agreement. Any Transfer in violation of this provision
shall be void. Such Quintiles Shareholder further agrees to authorize and
request Quintiles to notify Quintiles’s transfer agent that there is a stop
transfer order with respect to all of the Covered Shares and that this Agreement
places limits on the voting of the Covered Shares; provided, however, that any
such stop transfer order shall terminate upon the Termination Date.

(d) Prior to the Termination Date, in the event that such Quintiles Shareholder
acquires record or beneficial ownership of, or the power to vote or direct the
voting of, any additional Shares or other voting interests with respect to
Quintiles, such Shares or voting interests shall, without further action of the
parties, be deemed Covered Shares and subject to the provisions of this
Agreement. Such Quintiles Shareholder shall promptly notify Quintiles and IMS
Health of any such event.

7. Quintiles Shareholder Capacity. This Agreement is being entered into by the
Quintiles Shareholder solely in its capacity as a shareholder of Quintiles, and
nothing in this Agreement shall restrict or limit the ability of the Quintiles
Shareholder from exercising his fiduciary duties as a director of Quintiles or
from otherwise taking any action or inaction in his or her capacity as a
director of Quintiles to the extent specifically permitted by the Merger
Agreement, or subject to his fiduciary duties to Quintiles, or as he may
otherwise be required by Law, and no such exercise of fiduciary duties or action
or inaction taken in such capacity as a director of Quintiles shall be deemed to
constitute a breach of this Agreement. For the avoidance of doubt, nothing in
this Section 7 is intended to limit the obligations of Quintiles under the
Merger Agreement.

 

7



--------------------------------------------------------------------------------

8. Disclosure. The Quintiles Shareholder hereby authorizes Quintiles and IMS
Health to publish and disclose in any announcement or disclosure required by the
SEC and in the Joint Proxy Statement/Prospectus such Quintiles Shareholder’s
identity and ownership of the Covered Shares and the nature of such Quintiles
Shareholder’s obligations under this Agreement, provided that Quintiles and IMS
Health shall give the Quintiles Shareholder and its legal counsel a reasonable
opportunity to review and comment on any such announcement or disclosure prior
to its being made public. Except as may be required by applicable Law, no press
release or other public statements by the Quintiles Shareholder regarding this
Agreement, the transactions contemplated hereby, the Merger Agreement or the
transactions thereby are permitted, other than press releases or other public
statements that are not inconsistent with previous press releases, public
disclosures or public statements made jointly by Quintiles and IMS Health.

9. Further Assurances. From time to time, at the request of IMS Health and
without further consideration, the Quintiles Shareholder shall take such further
action as may reasonably be deemed by IMS Health to be necessary or desirable to
consummate and make effective the transactions contemplated by this Agreement.

10. Non-Survival of Representations and Warranties. The representations and
warranties of the Quintiles Shareholder contained herein shall not survive the
closing of the transactions contemplated hereby and by the Merger Agreement.

11. Expenses. All costs and expenses incurred in connection with this Agreement
and the obligations hereunder shall be paid by the party incurring such costs
and expenses, whether or not the transactions contemplated by the Merger
Agreement are consummated.

12. Amendment and Modification. This Agreement may not be amended, modified or
supplemented in any manner, whether by course of conduct or otherwise, except by
an instrument in writing specifically designated as an amendment hereto, signed
on behalf of each party and otherwise as expressly set forth herein.

13. Waiver. No failure or delay of any party in exercising any right or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such right or power, or any course of conduct, preclude any
other or further exercise thereof or the exercise of any other right or power.
The rights and remedies of the parties hereunder are cumulative and are not
exclusive of any rights or remedies which they would otherwise have hereunder.
Any agreement on the part of a party to any such waiver shall be valid only if
set forth in a written instrument executed and delivered by a duly authorized
officer on behalf of such party.

14. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed duly given (a) on the date of delivery if delivered
personally, or if by facsimile or e-mail, upon written confirmation of receipt
by facsimile, e-mail or otherwise, (b) on the first Business Day following the
date of dispatch if delivered utilizing a next-day service by a recognized
next-day courier or (c) on the earlier of confirmed

 

8



--------------------------------------------------------------------------------

receipt or the fifth Business Day following the date of mailing if delivered by
registered or certified mail, return receipt requested, postage prepaid. All
notices hereunder shall be delivered to the addresses set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice:

(i) If to the Quintiles Shareholder:

Dennis B. Gillings, CBE

2877 Paradise Road, Unit 3801

Las Vegas, NV 89109

With copies (which shall not constitute notice) to:

GF Management Company LLC

4721 Emperor Blvd, Suite 300

Durham, NC 27703

Attention: Carl Hellman

Facsimile: (919) 251-6849

White & Case LLP

1155 Avenue of the Americas

New York, New York 10036

Attention: John Reiss, Esq.

Attention: Chang-Do Gong, Esq.

Facsimile: (212) 354-8113

E-mail: JReiss@whitecase.com

E-mail: CGong@whitecase.com

(ii) If to IMS Health:

IMS Health Holdings, Inc.

83 Wooster Heights Road

Danbury, Connecticut, 06810

Attn: General Counsel

Fax: (203) 448-4690

Email: buscon@imshealth.com

with a copy (which shall not constitute notice) to:

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, New York 10153

Attention: Michael J. Aiello

Attention: Matthew J. Gilroy

Facsimile: (212) 310-8007

E-mail: michael.aiello@weil.com

E-mail: matthew.gilroy@weil.com

 

9



--------------------------------------------------------------------------------

15. Entire Agreement. This Agreement constitutes the entire agreement, and
supersedes all prior written agreements, arrangements, communications and
understandings and all prior and contemporaneous oral agreements, arrangements,
communications and understandings among the parties with respect to the subject
matter hereof.

16. No Third-Party Beneficiaries. Nothing in this Agreement, express or implied,
is intended to or shall confer upon any Person other than the parties and their
respective successors and permitted assigns any legal or equitable right,
benefit or remedy of any nature under or by reason of this Agreement.

17. Governing Law. This Agreement and all disputes or controversies arising out
of or relating to this Agreement or the transactions contemplated hereby shall
be governed by, and construed in accordance with, the internal laws of the State
of Delaware, without regard to the laws of any other jurisdiction that might be
applied because of the conflicts of laws principles of the State of Delaware.

18. Submission to Jurisdiction. Each of the parties hereto irrevocably agrees
that any legal action or proceeding arising out of or relating to this Agreement
brought by any party hereto or its Affiliates against any other party hereto or
its Affiliates shall be brought and determined in the Court of Chancery of the
State of Delaware in and for New Castle County, Delaware, provided that if
jurisdiction is not then available in the Court of Chancery of the State of
Delaware in and for New Castle County, Delaware, then any such legal action or
proceeding may be brought in any federal court located in the State of Delaware
or any other Delaware state court. Each of the parties hereto hereby irrevocably
submits to the jurisdiction of the aforesaid courts for itself and with respect
to its property, generally and unconditionally, with regard to any such action
or proceeding arising out of or relating to this Agreement and the transactions
contemplated hereby. Each of the parties hereto agrees not to commence any
action, suit or proceeding relating thereto except in the courts described above
in Delaware, other than actions in any court of competent jurisdiction to
enforce any judgment, decree or award rendered by any such court in Delaware as
described herein. Each of the parties hereto further agrees that notice as
provided herein shall constitute sufficient service of process and the parties
hereto further waive any argument that such service is insufficient. Each of the
parties hereto hereby irrevocably and unconditionally waives, and agrees not to
assert, by way of motion or as a defense, counterclaim or otherwise, in any
action or proceeding arising out of or relating to this Agreement, (a) any claim
that it is not personally subject to the jurisdiction of the courts in Delaware
as described herein for any reason, (b) that such party or such party’s property
is exempt or immune from jurisdiction of any such court or from any legal
process commenced in such courts (whether through service of notice, attachment
prior to judgment, attachment in aid of execution of judgment, execution of
judgment or otherwise) and (c) that (i) the suit, action or proceeding in any
such court is brought in an inconvenient forum, (ii) the venue of such suit,
action or proceeding is improper or (iii) this Agreement, or the subject matter
hereof, may not be enforced in or by such courts.

 

10



--------------------------------------------------------------------------------

19. Assignment; Successors. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement may be assigned or delegated, in
whole or in part, by operation of law or otherwise, by any party without the
prior written consent of the other parties, and any such assignment without such
prior written consent shall be null and void. Subject to the preceding sentence,
this Agreement will be binding upon, inure to the benefit of, and be enforceable
by, the parties and their respective successors and assigns.

20. Enforcement. The parties agree that irreparable damage would occur in the
event that the parties hereto do not perform the provisions of this Agreement in
accordance with its terms or otherwise breach such provisions. Accordingly,
prior to any termination of this Agreement pursuant to Section 4, the parties
acknowledge and agree that each party shall be entitled to an injunction,
specific performance and other equitable relief to prevent breaches of this
Agreement and to enforce specifically the terms and provisions hereof in the
Court of Chancery of the State of Delaware in and for New Castle County,
Delaware, provided that if jurisdiction is not then available in the Court of
Chancery of the State of Delaware in and for New Castle County, Delaware, then
in any federal court located in the State of Delaware or any other Delaware
state court, this being in addition to any other remedy to which such party is
entitled at law or in equity. Each of the parties hereby further waives (a) any
defense in any action for specific performance that a remedy at law would be
adequate and (b) any requirement under any law to post security as a
prerequisite to obtaining equitable relief.

21. Severability. Whenever possible, each provision or portion of any provision
of this Agreement shall be interpreted in such manner as to be effective and
valid under applicable Law, but if any provision or portion of any provision of
this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable Law or rule in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other provision or portion
of any provision in such jurisdiction, and this Agreement shall be reformed,
construed and enforced in such jurisdiction as if such invalid, illegal or
unenforceable provision or portion of any provision had never been contained
herein.

22. Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

23. Counterparts. This Agreement may be executed in two or more counterparts,
all of which shall be considered one and the same instrument and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party.

24. Facsimile or .pdf Signature. This Agreement may be executed by facsimile or
.pdf signature and a facsimile or .pdf signature shall constitute an original
for all purposes.

25. Confidentiality. The Quintiles Shareholder agrees (a) to hold any non-public
information regarding this Agreement and the Merger in strict confidence and (b)

 

11



--------------------------------------------------------------------------------

except as required by Law or legal process not to divulge any such non-public
information to any third Person; provided, however, that the Quintiles
Shareholder may disclose non-public information to his financial advisors, legal
counsel and other representatives, in each case, so long as such Person is bound
by a customary confidentiality agreement or otherwise subject to comparable
confidentiality obligations.

26. Interpretation. When a reference is made in this Agreement to a Section or
Schedule such reference shall be to a Section or Schedule of this Agreement
unless otherwise indicated. The headings contained in this Agreement or in any
Schedule are for convenience of reference purposes only and shall not affect in
any way the meaning or interpretation of this Agreement. All words used in this
Agreement will be construed to be of such gender or number as the circumstances
require. Any capitalized terms used in any Schedule but not otherwise defined
therein shall have the meaning as defined in this Agreement. All Schedules
annexed hereto or referred to herein are hereby incorporated in and made a part
of this Agreement as if set forth herein. The word “including” and words of
similar import when used in this Agreement will mean “including, without
limitation,” unless otherwise specified. The words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to the Agreement as a whole and not to any particular provision in this
Agreement. The term “or” is not exclusive. The word “will” shall be construed to
have the same meaning and effect as the word “shall.” References to days mean
calendar days unless otherwise specified.

27. No Presumption Against Drafting Party. Each of the parties to this Agreement
acknowledges that each party to this Agreement has been represented by counsel
in connection with this Agreement and the transactions contemplated by this
Agreement. Accordingly, any rule of law or any legal decision that would require
interpretation of any claimed ambiguities in this Agreement against the drafting
party has no application and is expressly waived.

28. Limitations and Qualifications of Braves Shareholder’s Obligations.
Notwithstanding anything to the contrary in this Agreement, all of the
representations, warranties, covenants and agreements of the Braves Shareholder
in this Agreement shall be qualified and limited by, and subject to, in all
respects, the Liens on the Covered Shares that exist as of the date of this
Agreement. The Braves Shareholder agrees to use his commercially reasonable
efforts to obtain such consents and waivers as necessary with respect to such
Liens such that the Braves Shareholder may take the actions contemplated in
Sections 1 and 2 with respect to the Covered Shares in the manner contemplated
therein.

29. No Ownership Interest. Except as specifically provided herein, (a) all
rights, ownership and economic benefits of and relating to a Quintiles
Shareholder’s Covered Shares shall remain vested in and belong to such Quintiles
Shareholder and (b) IMS Health shall have no authority to exercise any power or
authority to direct or control the voting or disposition of any Shares or direct
such Quintiles Shareholder in the performance of its duties or responsibilities
as a shareholder of Quintiles other than the right to vote the Quintiles
Shareholder’s Covered Shares as proxy upon the terms and subject to the
conditions of this Agreement. Nothing in this Agreement shall be interpreted as
creating or forming a “group” with any other Person, including IMS Health, for
purposes of Rule 13d-5(b)(1) of the Exchange Act or any other similar provision
of applicable law.

 

12



--------------------------------------------------------------------------------

30. Notwithstanding anything to the contrary in this Agreement, nothing in this
Agreement shall apply to (i) restrict any actions taken by (x) any third-party
investment manager managing any investments of the Quintiles Shareholder or any
of its affiliates who have discretionary authority with respect to such
investments, or (y) any portfolio company, investment fund or pooled investment
vehicle in which the Quintiles Shareholder or any of its affiliates may directly
or indirectly invest or (ii) any Shares acquired by any such investment manager
exercising discretionary authority or any such portfolio company, investment
fund or pooled investment vehicle.

[The remainder of this page is intentionally left blank.]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties below have caused to be executed or executed
this Agreement as of the date first written above.

 

IMS HEALTH HOLDINGS, INC. By:   

/s/ Harvey Ashman

  Name:    Harvey Ashman   Title:   Senior Vice President & General Counsel

/s/ Dennis B. Gillings

Dennis B. Gillings, CBE

 

SIGNATURE PAGE TO VOTING AGREEMENT